Allowable Subject Matter
Claims 1-10, 12-16, 18-23 are allowed.
The following is an examiner’s statement of reasons for allowance: The applicant’s arguments in conjunction with the applicant’s amendments submitted on 2/3/2022 are considered persuasive to overcome the rejections within the previous office action, wherein the prior arts are considered the closest prior arts of record. The examiner will also make Lyles (US 2009/0148592) a relevant prior art of record. Lyles discloses a composite material comprising a ceramic portion, a metal oxide portion and a coupling portion ([0008]-[0010], the ceramic can comprise silica and alumina which are ceramics and metal oxides, the material is also covalently bonded to metal which is the bonding portion) and the metal oxide is portion has a different composition than the ceramic portion ([0008]-[0010]), whoever, the covalent bond takes place after a heating step ([0011]), thus there is not a coupling agent as required by the instant claimed invention. Therefore, the instant claimed invention is deemed novel and non-obvious contributing to the art of composite materials. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Information 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN R OHARA whose telephone number is (571)272-0728. The examiner can normally be reached 7:30 AM-3:30 PM EST M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BRIAN R OHARA/Examiner, Art Unit 1724